 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERNO TRUJILLO CRUZ,                          No. 2:19-CV-1304-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    E. WHITE,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. On the court’s own motion, the order issued on August 14, 2019 (ECF No. 8),

19   granting plaintiff’s application for leave to proceed in forma pauperis is vacated as having been

20   issued in error. Plaintiff’s application for leave to proceed in forma pauperis (ECF No. 7) will be

21   addressed by separate findings and recommendations. The Clerk of the Court is directed to serve

22   a copy of this order on the Financial Department of the court as well as the California Department

23   of Corrections and Rehabilitation at 1515 S. Street, Sacramento, CA 95814.

24                  IT IS SO ORDERED.

25

26   Dated: August 22, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
